      Case 1:18-cv-00066-MAB Document 157      Filed 05/06/21   Page 1 of 12




              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE


                                               )
HYUNDAI HEAVY INDUSTRIES CO., LTD.,            )
ET. AL.,                                       )
                                               )
                    Consolidated Plaintiffs,   )
                                               )
                   v.                          )
                                               )
UNITED STATES,                                 )     Consol. Court No. 18-00066
                                               )
                    Defendant,                 )
                                               )
                    and                        )
                                               )
ABB ENTERPRISE SOFTWARE INC.,                  )
                                               )
                    Defendant-Intervenor.      )
                                               )


     ABB ENTERPRISE SOFTWARE INC’S COMMENTS IN OPPOSITION TO
           COMMERCE’S SECOND REMAND REDETERMINATION




                                        R. ALAN LUBERDA
                                        DAVID C. SMITH
                                        MELISSA M. BREWER
                                        KELLEY DRYE & WARREN LLP
                                        3050 K Street, N.W., Suite 400
                                        Washington, DC 20007
                                        (202) 342-8400

                                        Counsel to Defendant-Intervenor
                                        ABB Enterprise Software Inc.

May 6, 2021
       Case 1:18-cv-00066-MAB Document 157                                  Filed 05/06/21           Page 2 of 12




                                                   Table of Contents

                                                                                                                            Page


I.     PROCEDURAL HISTORY.................................................................................................1

II.    INTRODUCTION ...............................................................................................................2

III.   HISTORY OF THE CASE ..................................................................................................3




                                                               i
          Case 1:18-cv-00066-MAB Document 157                                     Filed 05/06/21             Page 3 of 12




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

                                                                  Cases

Fujian Lianfu Forestry Co. v. United States,
    638 F. Supp. 1325 (Ct. Int’l Trade 2009) ..................................................................................7

Hyundai Heavy Industries Co. v. United States,
   393 F. Supp. 3d 1293 (Ct. Int’l Trade 2019) (“First Remand Order”)
   (ECF Nos. 75, 82) .................................................................................................................. 1-5

Hyundai Heavy Indus. Co. v. United States,
   Consol. Court No. 18-00066, Slip Op. 20-165 (Ct. Int’l Trade 2020)
   (“Second Remand Order”) (ECF Nos. 143, 150) ........................................................... passim

Matsushita Elec. Indus. Co. v. United States,
   750 F.2d 927 (Fed. Cir. 1984)....................................................................................................8

Nippon Steel Corp. v. United States,
   337 F.3d 1373 (Fed. Cir. 2003)..................................................................................................7



                                                                  Statutes

19 U.S.C. § 1677e(b) .......................................................................................................................7

19 U.S.C. § 1677m(d) .............................................................................................................. 5, 7-8



                                                 Administrative Determinations

Final Results of Redetermination Pursuant to Court Remand
   (Dep’t Commerce Dec. 19, 2019) (“First Remand Redetermination”)
   (1Remand CR 6, 1Remand PR 7) (ECF Nos. 91-92) ..................................................... passim

Final Results of Redetermination Pursuant to Court Remand
   (Dep’t Commerce Apr. 6, 2021) (“Second Remand Redetermination”)
   (2Remand CR 30, 2Remand PR 16) (ECF Nos. 154-55) ............................................... passim

Large Power Transformers from the Republic of Korea: Final Results of
   Antidumping Duty Administrative Review; 2015-2016, 83 Fed. Reg. 11,679
   (Dep’t Commerce Mar. 16, 2018) (“Final Results”) (PR 311) ..................................................1


                                                                     ii
       Case 1:18-cv-00066-MAB Document 157             Filed 05/06/21    Page 4 of 12




    DEFENDANT-INTERVENOR’S COMMENTS IN OPPOSITION TO THE SECOND
                     REMAND REDETERMINATION

I.     PROCEDURAL HISTORY

       On behalf of Defendant-Intervenor ABB Enterprise Software, Inc. (“ABB”), we submit

these comments in opposition to the second remand redetermination of the U.S. Department of

Commerce (“Commerce”) regarding mandatory respondents Hyosung Corporation and HICO

America Sales and Technology, Inc. (collectively “Hyosung”) and Hyundai Heavy Industries

Co., Ltd. and Hyundai Corporation, USA (collectively “Hyundai”).         See Final Results of

Redetermination Pursuant to Court Remand (Apr. 6, 2021) (“Second Remand Redetermination”)

(2Remand CR 30, 2Remand PR 16) (ECF Nos. 154-55).1 The Second Remand Redetermination

was issued in response to the Court’s Nov. 18, 2020 remand order in Hyundai Heavy Indus. Co.

v. United States, Consol. Court No. 18-00066, Slip Op. 20-165 (Ct. Int’l Trade 2020) (“Second

Remand Order”) (ECF Nos. 143, 150).

       The Second Remand Order set aside and remanded Commerce’s first remand

redetermination.   See Final Results of Redetermination Pursuant to Court Remand (Dep’t

Commerce Dec. 19, 2019) (“First Remand Redetermination”) (1Remand CR 6, 1Remand PR 7)

(ECF Nos. 91-92).2 The First Remand Redetermination was filed in response to the Court’s first


1
    Documents in the administrative record are cited by their confidential and/or public record
number (i.e., “(CR __)” and “(PR __)”), or the first remand administrative record (i.e.,
“(1Remand CR __)” and “(1Remand PR )”), or the second remand administrative record (i.e.,
“(2Remand CR __)” and “(2Remand PR __)”), provided in the Index to the Administrative
Record, the Index to the First Remand Record and the Index to the Second Remand Record filed
with the Court on May 14, 2018 (ECF No. 19), May 20, 2020 (ECF No. 125) and April 20, 2021
(ECF No. 156), respectively.
2
    The Court remanded the Department’s final results of this 2015-2016 administrative review
in Large Power Transformers from the Republic of Korea: Final Results of Antidumping Duty
Administrative Review; 2015-2016, 83 Fed. Reg. 11,679 (Dep’t Commerce Mar. 16, 2018) (PR
311) (“Final Results”).
       Case 1:18-cv-00066-MAB Document 157              Filed 05/06/21     Page 5 of 12




remand order in Hyundai Heavy Indus. Co. v. United States, 393 F. Supp. 3d 1293 (Ct. Int’l

Trade 2019) (“First Remand Order”) (ECF Nos. 75, 82).

II.    INTRODUCTION

       ABB files these comments in opposition to the Second Remand Redetermination.3 ABB

also respectfully reiterates its disagreement with the First Remand Redetermination, and the

Court’s First Remand Order and Second Remand Order.              The record demonstrates that

Commerce appropriately resorted to adverse facts available (“AFA”) in the Final Results as to

both respondents and correctly filed both the First Remand Redetermination and the Second

Remand Redetermination under respectful protest. ABB understands, however, that the Court

will likely affirm the Second Remand Redetermination based on Commerce following the

Court’s direction in this remand redetermination. The purpose of this filing, therefore, is to

preserve ABB’s appellate rights, while conserving judicial resources by not reiterating arguments

already made and rejected by the Court.

       In this regard, ABB incorporates by reference herein its arguments in support of the Final

Results, and in opposition to the First Remand Redetermination and Second Remand

Redetermination, and contesting the First Remand Order and Second Remand Order. These

record documents include ABB’s: 1) Jan. 17, 2019 Confidential Response in Opposition to

Plaintiffs’ Motions for Judgment on the Agency Record (ECF No. 49); Jan. 22, 2020

Confidential Final Comments in Opposition to the Remand Results (ECF No. 101); 3) May 8,

2020 Confidential Comments in Support of the Remand Redetermination (ECF No. 121); and 4)

3
     These opposition comments are filed 30 days after the Commerce’s Department’s issuance
of the Second Remand Redetermination, in accordance with the Court’s Feb. 12, 2021 order
extending Commerce’s filing due date to April 4, 2021 (ECF No. 153), and R. 56.2(h) of the
Court’s rules.


                                               -2-
       Case 1:18-cv-00066-MAB Document 157               Filed 05/06/21     Page 6 of 12




ABB’s Dec. 5, 2019 Comments to Commerce on the draft first remand redetermination4 and

ABB’s March 15, 2021 Comments to Commerce on the draft second remand redetermination

(2Remand PR 14). These documents support Commerce’s original AFA determinations for

Hyundai and Hyosung in the Final Results, and contest the Court’s findings in the First Remand

Order and Second Remand Order, as well as Commerce’s First Remand Redetermination and

Second Remand Redetermination filed with the Court under respectful protest.

III.   HISTORY OF THE CASE

       In the appeal arising out of the Final Results, the Court directed Commerce to further

explain or reconsider its reliance on total AFA for both Hyundai and Hyosung in the First

Remand Order (ECF Nos. 75, 82).5 For Hyundai, the Court directed Commerce to further

explain or reconsider its reliance on total AFA with respect to Hyundai’s failure; 1) to provide

information on accessories; 2) to report home market gross unit prices properly, and 3) to

disclose an affiliated sales agent. For Hyosung, the Court directed Commerce to further explain

or reconsider its reliance on total AFA with respect to Hyosung’s failure; 1) to report service-

related revenues recorded on order acknowledgement forms (OAFs); 2) to report certain

discounts and rebates, and 3) to explain the use of one invoice for multiple sales across multiple

administrative reviews.




4
     ABB’s December 5, 2019 comments on this draft remand determination were inadvertently
not included in either Commerce’s December 20, 2019 Index to the First Remand Administrative
Record (ECF No. 93) or the May 12, 2020 Amended Index to the First Remand Administrative
Record (ECF No. 125). ABB’s Comments on the draft remand redetermination are, however,
cited by the Department in the First Remand Redetermination (1Remand CR 6, 1Remand PR 7)
(ECF Nos. 91-92). See, e.g., id. at 8, 24, 27, 28, 32-35, 39, 43-44. 46, 48-53.
5
     Hyundai Heavy Indus. Co., 393 F. Supp. 3d 1293 (Ct. Int’l Trade 2019).


                                               -3-
       Case 1:18-cv-00066-MAB Document 157               Filed 05/06/21     Page 7 of 12




       In accordance with the First Remand Order, Commerce reconsidered and further

explained its findings regarding Hyundai’s failure to provide information regarding accessories,

Hyundai’s failure to report home market gross unit prices properly, and Hyundai’s failure to

disclose an affiliated sales agent. First Remand Redetermination at 10-11 (1Remand CR 6,

1Remand PR 7) (ECF Nos. 91-92). Specifically, under respectful protest, Commerce determined

that Hyundai’s reporting of accessories was reasonable and that Hyundai did not fail to report its

affiliation with a sales agent, but continued to find that AFA was warranted to Hyundai because

the company understated gross unit prices as a result of its inconsistent treatment of parts and

components. Id. at 15-32. Commerce also reconsidered and further explained its findings

regarding Hyosung’s failure to report service-related revenues recorded on OAFs, failure to

report certain price adjustments, and failure to explain the use of one invoice for multiple sales

across multiple administrative reviews. Commerce found that separate litigation precluded it

from relying on the OAFs as a basis to assess the omission of service-related revenues, that

Hyosung adequately explained how one invoice could cover multiple sales in multiple review

periods, but that AFA for Hyosung was still warranted due to Hyosung’s unreported price

adjustments. Id. at 10-11, 45-61.

       On Jan. 22, 2020, ABB submitted final comments in opposition to the First Remand

Redetermination, and specifically challenged Commerce’s remand determination findings that

Hyosung had adequately explained how one invoice could cover multiple sales over multiple

review periods. ABB Jan. 22, 2020 Opp. Comments at 2-9 (ECF Nos. 101-102). ABB also

challenged Hyundai’s reporting of service-related revenues, its reporting of spare parts costs and

conclude that Hyundai’s reported cost of production was unreliable and unusable. Id. at 10-16.



                                               -4-
       Case 1:18-cv-00066-MAB Document 157                 Filed 05/06/21     Page 8 of 12




       In the Second Remand Order,6 the Court again determined that Commerce’s findings

with respect to the application of total AFA for both Hyundai and Hyosung were not supported

by substantial evidence. The Court directed Commerce to reconsider its findings for both

Hyosung and Hyundai. Specifically, for Hyosung, the Court reiterated its finding in the First

Remand Order that Hyosung failed to adequately report discounts and interest charges, but

remanded the issue to Commerce to support its decision not to issue a supplemental

questionnaire on this issue pursuant to 19 U.S.C. § 1677m(d), or to support its finding that

Hyosung failed to act to the best of its ability. Second Remand Order at 11. Commerce

responded that it wasn’t required to issue a supplemental questionnaire because Hyosung had

affirmatively indicated it had no discounts or interest expenses to report, and asserted that, to the

extent a respondent provides a seemingly complete response, the agency is not obligated to issue

a supplemental questionnaire.      Id. at 14.   The Court rejected that argument, arguing that

Commerce had notification of the deficiency that “ultimately alerted Commerce to Hyosung’s

reporting deficiencies” two months before it issued the preliminary results, and that Commerce

failed to indicate how it was “not practicable” to issue such a questionnaire. Id. at 15-16.7

       For Hyundai, Commerce had applied total AFA as a result of the company’s failure to

report parts and components for certain home market sales.             The Court determined that

Commerce’s finding with respect to the unreported parts and components was supported by


6
     Hyundai Heavy Indus. Co. v. United States, Consol. Court No. 18-00066, Slip Op. 20-165
(Ct. Int’l Trade 2020) (“Second Remand Order”) (ECF Nos. 143, 150).
7
     Separately, the Court affirmed Commerce’s remand redetermination not to rely on the OAFs
as evidence of unreported services revenues, and Commerce’s determination that Hyosung had
provided an adequate explanation as to how one invoice could support multiple sales over
multiple periods of review, such that neither finding any longer supported the use of total AFA
for Hyosung.


                                                -5-
       Case 1:18-cv-00066-MAB Document 157               Filed 05/06/21     Page 9 of 12




substantial evidence and that Commerce was not required to issue a supplemental questionnaire

on the topic. Second Remand Order at 28-29. The Court, however, found that Commerce’s

decision to rely on total AFA was not supported by substantial evidence, as the issue of whether

the parts and components were reportable was unclear, and Commerce’s decision to rely on total

AFA was based on unsupported speculation regarding home market sales beyond the specific

transactions at issue, determining Commerce had “no basis impute” the failing to most home

market sales. Id. at 30-33.

       Commerce issued the Second Remand Redetermination on April 6, 2021 (ECF No. 154-

55). For Hyosung, Commerce continued to find that the agency requested that Hyosung report

all price adjustments, that Hyosung stated that it did “not grant discounts,” and “did not realize

interest revenue.” Id. at 10. Commerce determined that facts available was warranted inasmuch

as Hyosung’s initial assertions were shown to be incorrect in its later submissions, that the

company initially provided answers that appeared to be complete and therefore did not warrant

further supplemental questions, and only upon review of later responses did it become apparent

that Hyosung had failed to report additional price adjustments. Id. In lieu of total AFA, and

under respectful protest, Commerce deducted the unreported discounts from the affected sales,

and calculated a margin of zero for Hyosung. Id. at 11, 24.

       For Hyundai, in the Second Remand Order the Court found that substantial evidence

supported Commerce’s finding that the parts and components reported by Hyundai for one home

market sale are within the scope of the order, that Hyundai failed to report these parts and

components, and that it was not error for Commerce to refuse to issue a supplemental

questionnaire regarding previously unreported parts and components. Second Remand Order at

25-29. The Court also found that the inaccurate reporting for one sale did not impugn the

                                               -6-
      Case 1:18-cv-00066-MAB Document 157                Filed 05/06/21     Page 10 of 12




reliability of other documented sales, and remanded the determination to apply total AFA. Id. at

31.   While the Court held that Commerce’s decision to rely on total AFA was based on

unsupported speculation regarding home market sales beyond the specific transactions at issue,

and determined that Commerce had “no basis impute” the failing to most home market sales

(Second Remand Order at 30-33), that decision fails to recognize that Commerce, as the

decision-maker, determined that because the errors existed in a the documentation for a five-sale

sample collected, they were indicative of a wider reporting problem and were not isolated to only

those sales.8 Second Remand Redetermination at 11-14. There is no more basis to impute that

the other undocumented sales were correctly reported than there is to conclude that they were

incorrectly reported. However, it was Hyundai’s burden to create an accurate record. Fujian

Lianfu Forestry Co. v. United States, 638 F. Supp. 1325, 1340 (Ct. Int’l Trade 2009). Once it

failed to do so, application of adverse facts available was not only appropriate, it was required

under the statute. 19 U.S.C. § 1677e(b); Nippon Steel Corp. v. United States, 337 F.3d 1373,

1382-1383 (Fed. Cir. 2003). Following the Court’s direction, and under respectful protest,

Commerce was forced to conclude the previously unreported discounts were reasonable as

partial facts available and added the costs for the unreported in-scope parts to one home market

sale, resulting in a margin for Hyundai of zero. Second Remand Redetermination at 14, 24.

       In reaching its Second Remand Redetermination, Commerce was also compelled to reject

ABB’s proposal to apply the highest discount to all sales, as adverse facts available, finding that

the Court determined that AFA was not in accordance with law because the agency did not

8
    This is also true of the unreported price adjustments discovered in Hyosung’s sample
documents. To limit the reporting burden on respondents, Commerce views the documents
generated from these small sample sales collections as representative of the broader sales
databases.


                                                -7-
      Case 1:18-cv-00066-MAB Document 157                 Filed 05/06/21     Page 11 of 12




comply with 19 U.S.C. § 1677m(d), and that use of AFA would not be consistent with the

Court’s Second Remand Order. Second Remand Redetermination at 20-21. Commerce also

rejected ABB’s request to apply its capping methodology on a revenue-specific basis to Hyundai,

as Commerce had done for Hyosung, and instead applied its methodology on an aggregate, sales-

specific basis. Id. at 17. Commerce perceived that its hands were tied by the Court’s Second

Remand Order on these issues.

       In light of the foregoing, the Court did not properly apply the standard of review in this

case. Matsushita Elec. Indus. Co. v. United States, 750 F.2d 927, 933 (Fed. Cir. 1984). As a

result, the Final Results should be re-instituted in full, and that the final margins for Hyosung and

Hyundai should be based on total facts available with an adverse inference as originally found by

Commerce and as argued by the Government and ABB throughout this case.

                                                  Respectfully submitted,



                                                  /s/ David C. Smith
                                                  R. ALAN LUBERDA
                                                  DAVID C. SMITH
                                                  MELISSA M. BREWER
                                                  KELLEY DRYE & WARREN LLP
                                                  3050 K Street, N.W., Suite 400
                                                  Washington, D.C. 20007
                                                  (202) 342-8400

                                                  Counsel to Defendant-Intervenor
                                                  ABB Enterprise Software Inc.


Dated: May 6, 2021




                                                -8-
      Case 1:18-cv-00066-MAB Document 157             Filed 05/06/21    Page 12 of 12




                         CERTIFICATE OF COMPLIANCE
                     WITH COURT OF INTERNATIONAL TRADE
                      STANDARD CHAMBERS PROCEDURES


       Pursuant to the Court of International Trade Standard Chambers procedures, and the U.S.

Court of International Trade’s (“CIT”) decision in Hyundai Heavy Industries Co. v. United

States, Consol. Court No. 18-00066, Slip Op. 20-165 (Ct. Int’l Trade 2020) setting the word

limitation for comments on remand to 5,000 words, undersigned counsel to Defendant-

Intervenor ABB Enterprise Software, Inc. in this action, certifies that these Comments in

Opposition to Commerce’s Final Results of Redetermination Pursuant to Court Remand (Apr. 6,

2021) (“Second Remand Redetermination”) contain 2,484 words, including footnotes.         The

word-count certification is made in reliance on the word-count feature contained in Microsoft

Word Office 2013.


                                           Respectfully submitted,


                                           /s/ David C. Smith
                                           R. ALAN LUBERDA
                                           DAVID C. SMITH
                                           MELISSA M. BREWER
                                           KELLEY DRYE & WARREN LLP
                                           3050 K Street, N.W., Suite 400
                                           Washington, D.C. 20007
                                           (202) 342-8400

                                           Counsel to Defendant-Intervenor ABB Enterprise
                                           Software, Inc.

Dated: May 6, 2021
